DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on December 9, 2021, is acknowledged.
Cancellation of claims 3-4 and 13-14 has been entered.
Claims 1-2, 5-12 and 15-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-2, 5-12 and 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Closest prior art of record to Park et al. (KR 102006000279) discloses a display panel comprising a spacing unit comprising a plurality of first-type spacing unit and a plurality of second-type spacing units, and a plurality of shading areas positioned on the first-type spacing units and a plurality of open areas positioned on the second-type spacing unit. 
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a spacing unit is formed on the side, close to the second substrate, of the first substrate, and the spacing unit comprises a plurality of first-type spacing units and a plurality of second-type spacing units, and the plurality of first-type spacing units is arranged in a middle of a graph defined by the plurality of second-type spacing units; a shading layer is arranged on the side, close to the first substrate, of the second substrate, and the shading layer comprises a plurality of shading areas and a plurality of open areas; and the shading area is positioned on the first-type spacing unit, and the open area is positioned on the second-type spacing unit.

Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of the spacing unit comprises a plurality of first-type spacing units and a plurality of second-type spacing units, and the plurality of first-type spacing units is arranged in a middle of a graph defined by the plurality of second-type spacing units; a shading layer is arranged on the side, close to the first substrate, of the second substrate, and the shading layer comprises a plurality of shading areas and a plurality of open areas; the shading area is positioned on the first-type spacing unit, and the open area is positioned on the second-type spacing unit; and the height of the first-type spacing unit is equal to that of the second-type spacing unit.
Regarding claim(s) 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 11, and specifically comprising the limitation of a spacing unit is formed on the side, close to the second substrate, of the first substrate, and the spacing unit comprises a plurality of first-type spacing units and a plurality of second-type spacing units, and the plurality of first-type spacing units is arranged in a middle of a graph defined by the plurality of second-type spacing units; a shading layer is arranged on the side, close to the first substrate, of the second substrate, and the shading layer comprises a plurality of shading areas and a plurality of open areas; and the shading area is positioned on the first-type spacing unit, and the open area is positioned on the second-type spacing unit.
Regarding claim(s) 12 and 15-19, claims(s) 12 and 15-19 is/are allowable for the reasons given in claim(s) 11 because of its/their dependency status from claim(s) 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879